STATE OF MICHIGAN

                            COURT OF APPEALS



THERESA LYNN WILCOX,                                                 UNPUBLISHED
                                                                     May 5, 2015
               Plaintiff-Appellant,

v                                                                    No. 318229
                                                                     Lapeer Circuit Court
JAMIE LEE BEALS,                                                     LC No. 11-044747-NO

               Defendant-Appellee.


Before: DONOFRIO, P.J., and FORT HOOD and SHAPIRO, JJ.

PER CURIAM.

        Plaintiff appeals by right from a jury verdict of no cause of action in her automobile
negligence suit against defendant. She asserts that the trial court made several erroneous
evidentiary rulings concerning the testimony of her treating chiropractor, Dr. Michael Warnars.
She also claims that the trial court erred in permitting the admission of a surveillance video of
plaintiff taken by a private investigation firm retained by defense counsel. We affirm. The trial
court did not abuse its discretion in allowing admission of the surveillance video. We do find
error in the court’s rulings limiting, as a matter of law, the scope of testimony that may be given
by a chiropractor. However, we affirm several of the rulings on other grounds and conclude,
after a review of the entire record, that the remaining errors were harmless and so do not merit
reversal.

                                 I. FACTUAL BACKGROUND

        On February 26, 2011, defendant failed to stop at a posted stop sign and drove into
oncoming traffic, causing a collision with a vehicle driven by plaintiff. Plaintiff later filed suit
against defendant, seeking damages for injuries to her neck, back, shoulders, and knees. At trial,
defendant conceded that he was negligent and that his negligence caused the collision. After the
close of proofs, the jury was instructed to determine the amount, if any, of plaintiff’s excess
wage loss attributable to defendant’s negligence. It was also instructed to determine if, as a
result of the accident, plaintiff had suffered serious impairment of body function and, if so, to
determine the amount of her noneconomic damages. The jury concluded that plaintiff neither
suffered excess wage loss nor had she suffered a serious impairment. A judgment of no cause of
action was entered from which plaintiff now appeals.




                                                -1-
           II. EVIDENTIARY LIMITATIONS OF CHIROPRACTOR’S TESTIMONY

        Plaintiff asserts that the trial court improperly limited the testimony of Warnars, her
treating chiropractor. Specifically, plaintiff argues that the trial court erred by prohibiting
Warnars from testifying as to (a) her knee and shoulder injuries, i.e., injuries not directly related
to her spine, (b) her disabilities, limitations, and restrictions, and (c) whether plaintiff had
suffered a serious impairment of body function.1

                             A. KNEE AND SHOULDER INJURIES

        It is undisputed that Warnars has been a Michigan-licensed chiropractor for 31 years and
was properly qualified as an expert witness in chiropractic medicine. “The general rule is that a
chiropractor is qualified to testify in a personal injury action concerning matters within the scope
of his profession or practice.” Corbin v Hittle, 34 Mich. App. 631, 636-637; 192 NW2d 38 (1971)
(citations omitted). While the trial court appears to have recognized this general principle, its
understanding as to the statutory scope of the practice of chiropractic was fundamentally
incorrect. The court concluded that chiropractic practice, and so testimony based upon it,
extended only to spinal “subluxations [and] misalignments,” thus precluding any testimony
regarding plaintiff’s knee and shoulder. However, this limitation was removed by a 2009
amendment to the relevant statute.2

         MCL 333.16401(1)(e), as amended, now provides:

                 “Practice of chiropractic” means that discipline within the healing arts that
         deals with the human nervous system and the musculoskeletal system and their
         interrelationship with other body systems. Practice of chiropractic includes the
         following:

                 (i) The diagnosis of human conditions and disorders of the human
         musculoskeletal and nervous system as they relate to subluxations, misalignments,
         and joint dysfunctions. These diagnoses shall be for the purpose of detecting and
         correcting those conditions and disorders or offering advice to seek treatment
         from other health professionals in order to restore and maintain health.

                (ii) The evaluation of conditions or symptoms related to subluxations,
         misalignments, and joint dysfunction . . . .

         [Emphasis added.]



1
 “A trial court’s decision whether to admit evidence is reviewed for an abuse of discretion, but
preliminary legal determinations of admissibility are reviewed de novo; it is necessarily an abuse
of discretion to admit legally inadmissible evidence.” Albro v Drayer, 303 Mich. App. 758, 760;
846 NW2d 70 (2014).
2
    2009 PA 223, effective January 5, 2010.



                                                 -2-
        The statute defines “musculoskeletal system” as “the system of muscles, tendons,
ligaments, bones, joints and associated tissues that moves the body and maintains its form.”
MCL 333.16401(1)(d). “Joint dysfunction” is defined as “a joint that is impaired so that it does
not function properly.” MCL 333.16401(1)(c). The language of the statute is clear and
unambiguous. Chiropractic is not limited only to evaluation and treatment of “subluxations
[and] misalignments.” The practice of chiropractic also includes evaluation and treatment of
“joint dysfunctions” which by statutory definition are not limited to the spine. It also includes
“human conditions and disorders of the musculoskeletal and nervous systems as they relate to
subluxations, misalignments and joint dysfunctions.” MCL 333.16401(1)(e)(i). Thus, diagnosis
and treatment of the alleged musculoskeletal injuries to plaintiff’s shoulder and knee, like her
claims of spinal subluxations, fell within the statutory scope of chiropractic practice and,
accordingly, the trial court’s ruling was legally erroneous.3

        Nonetheless, the record makes clear that the limitation imposed on Warnars’ testimony
about plaintiff’s knee was proper for a different reason, namely a lack of foundation. We find
nothing in Warnars’ testimony, plaintiff’s testimony, the exhibits, or plaintiff’s brief on appeal to
suggest that Warnars evaluated, diagnosed, and/or treated plaintiff’s knee. Moreover, plaintiff
did not make an offer of proof when the issue arose at the pretrial motion hearing and again at
trial describing what testimony Warnars would give concerning plaintiff’s knee.4 As to
plaintiff’s shoulder complaints, Warnars was permitted to testify that he observed range of
motion limitations in that joint and that he concluded that they were due to cervical subluxations,
rather than direct injury to the shoulder joint itself. He further testified as to the treatment he
provided for the cervical subluxations and offered testimony as to the way in which these injuries



3
 MCL 333.16401(2) does provide several limits on chiropractic evaluation and treatment that
were not at issue in this case. The subsection provides:
               The practice of chiropractic does not include any of the following:

               (a) The performance of any procedure that cuts or punctures the skin.

               (b) The dispensing or prescribing of drugs or medicine.

               (c) Except for diagnostic purposes only, the use of x-ray.

              (d) The performance of an invasive procedure involving a body orifice or
       cavity unless allowed by rules promulgated under section 16423 and limited to
       examinations involving the ears, nose, and throat.

              (f) The performance or ordering of non-x-ray diagnostic imaging tests that
       were not allowed under section 16423 as of December 1, 2009.
4
  Warnars testified that while he did not treat plaintiff’s knee, he did refer her to an orthopedic
specialist for diagnosis and treatment of the knee. The treating orthopedist provided extensive
testimony at trial.



                                                -3-
affected plaintiff’s mobility and functioning. Thus, to the degree that Warnars diagnosed and
treated plaintiff’s shoulder complaints, he was actually permitted to testify.

        Accordingly, despite employing incorrect legal reasoning, the trial court did not err in
excluding Warnars testimony regarding plaintiff’s knee. See Taylor v Laban, 241 Mich. App.
449, 458; 616 NW2d 229 (2000) (“we will not reverse the court’s order when the right result was
reached for the wrong reason”). And, because Warnars was actually permitted to testify
regarding plaintiff’s shoulder, the trial court’s erroneous ruling was harmless and does not
require reversal. MCR 2.613(A).5

                     B. DISABILITY, RESTRICTIONS, OR LIMITATIONS

        Plaintiff next argues that the trial court erred in ruling that Warnars could not testify as to
plaintiff’s “disability, restrictions or limitations” because such opinions were not within the
scope of chiropractic. This ruling was erroneous. A chiropractor may testify as to the nature,
cause, and extent of disabilities, restrictions, or limitations based upon his diagnosis and
treatment of those conditions within the scope of the practice of chiropractic. See Beard v
Detroit, 158 Mich. App. 441, 445-446; 404 NW2d 770 (1987) (this Court considered a
chiropractor’s testimony that the plaintiff was not permanently disabled and could return to work
with moderate lifting restrictions); DiFranco v Pickard, 427 Mich. 32, 86; 398 NW2d 896
(1986), superseded by statute on other grounds as stated in McCormick v Carrier, 487 Mich. 180,
191-192; 795 NW2d 517 (2010) (Supreme Court considered treating chiropractor’s testimony
regarding the plaintiff’s injuries and resultant work-related lifting restrictions); Corbin, 34 Mich
App at 636-637 (chiropractor could testify to the “permanency” of the plaintiff’s injuries).

        However, we are again satisfied that the trial court’s analytical error did not result in
reversible error, given the facts and record. First, as discussed, because Warnars did not
diagnose or treat any knee injury, he lacked the foundation to testify as to any disability that
arose from that injury. Second, Warnars was permitted to give testimony concerning limitations
and restrictions on plaintiff’s activities. He testified in significant detail, and without objection,
regarding plaintiff’s prognosis, her potential for recovery, and the physical limitations caused by
the injuries for which he treated her. On at least five occasions, Warnars delivered lengthy
descriptions of how plaintiff’s injuries affected her ability to walk, stand, bend, and lift. He also
discussed her poor prognosis as well as the effect her injuries have had on her ability to work,
engage in her hobbies, and enjoy her life. In other words, despite the trial court’s erroneous


5
    MCR 2.613(A) provides:

                 An error in the admission or the exclusion of evidence, an error in a ruling
         or order, or an error or defect in anything done or omitted by the court or by the
         parties is not ground for granting a new trial, for setting aside a verdict, or for
         vacating, modifying, or otherwise disturbing a judgment or order, unless refusal to
         take this action appears to the court inconsistent with substantial justice.




                                                 -4-
analysis, Warnars was actually permitted to testify extensively as to the effect of plaintiff’s
injuries and her prognosis for recovery, i.e., being able to resume her pre-accident physical
abilities and lifestyle.

         Plaintiff is correct that the trial court did not permit Warnars to testify that he had
disabled plaintiff from working or advised her to limit work. Rendering disability opinions is
certainly something a chiropractor may do when the causative condition is one a chiropractor
may diagnose and treat. See, e.g, Beard, 158 Mich. App. at 445-446. However, the record again
reveals a lack of foundation for any such testimony. No offer of proof was made that Warnars
would testify that plaintiff was unable to work or to work only limited hours and the record
before us contains no disability slips from Warnars. Attached to plaintiff’s brief on appeal is a
October 11, 2011 letter from Warnars in which he states that plaintiff “continues to demonstrate
significant physical restrictions” and recommends 90 days of the following restrictions: “1. No
lifting greater than 15 lbs. No lifting above shoulder level or below waist level. No excessive
pushing or pulling. 4. No repetitive bending, lifting or twisting.” The letter concludes, “The
patient may continue to work as a hairdresser.” If, in fact, the trial court had been provided with
this letter, plaintiff’s claim of error would have more weight. However, it does not appear that
this was the case. Moreover, the letter referred only to a 90-day period and, in it, Warnars stated
that plaintiff could continue to work her regular job. Finally, the limitations on plaintiff’s
activity suggested by the letter were all described at length by Warnars in his testimony.
        Accordingly, despite the trial court’s erroneous legal analysis, we do not find reversible
error. See Taylor, 241 Mich. App. at 458.
               C. SERIOUS IMPAIRMENT OF BODY FUNCTION OPINION

       Lastly, plaintiff argues that the trial court erred by not permitting Warnars to offer an
opinion as to whether plaintiff had suffered a “serious impairment of body function.”

       Under Michigan’s no-fault act, which generally abolished tort liability for automobile
accidents, “A person remains subject to tort liability for noneconomic loss caused by his . . . use
of a motor vehicle only if the injured person has suffered . . . serious impairment of body
function[.]” MCL 500.3135(1). Plaintiff alleged that she suffered serious impairment of body
function, which is defined by the statute as “an objectively manifested impairment of an
important body function that affects the person’s general ability to lead his or her normal life.”
MCL 500.3135(5). The statute further provides that:

               The issue[] of whether the injured person has suffered serious impairment
       of body function . . . [is] a question of law for the court if the court finds either of
       the following:

              (i) There is no factual dispute concerning the nature and extent of the
       person’s injuries.

              (ii) There is a factual dispute concerning the nature and extent of the
       person’s injuries, but the dispute is not material to the determination whether the
       person has suffered a serious impairment of body function . . . .

       [MCL 500.3135(2); see McCormick, 487 Mich. at 192-193.]


                                                 -5-
        In this case, there can be little argument that there was a “factual dispute concerning the
nature and extent” of plaintiff’s injuries and that this factual dispute was “material to the
determination whether [plaintiff] has suffered a serious impairment of body function.” The trial
court properly concluded that the jury was to determine, based upon the court’s instructions,
whether or not plaintiff’s injuries reached that threshold and so the opinion sought from Warnars
was one that embraced an ultimate issue of fact for the jury. However, that fact provides no
basis to exclude Warnars’ testimony. MRE 704 is directed at precisely this situation and
provides that, “Testimony in the form of an opinion or inference otherwise admissible is not
objectionable because it embraces an ultimate issue to be decided by the trier of fact.” See also
MRE 702. Warnars should have been permitted to offer his opinion on whether plaintiff’s
injuries that fell within the scope of chiropractic resulted in serious impairment of body function
and the trial court erred in ruling to the contrary.

        However, given Warnars’ extensive testimony as to the limits of plaintiff’s functioning,
the effect of this error was minimized. Moreover, the jury heard detailed testimony from
plaintiff, her family, and her employer as to functional difficulties caused by her injuries which
were consistent with Warnars’ testimony and that of plaintiff’s orthopedist. Accordingly,
plaintiff is not entitled to reversal. MCR 2.613(A).

                     II. ADMISSION OF THE INVESTIGATIVE VIDEO

        Plaintiff argues that the trial court abused its discretion by denying her motion to exclude
a surveillance video of plaintiff obtained from Shadow Investigations, a company retained by
plaintiff’s counsel. Plaintiff asserts that because defendant did not list Shadow Investigations on
his first witness list, she suffered prejudice and so the trial court should have excluded any
evidence obtained therefrom.

        MCR 2.401(I)(1)(a) provides that, “No later than the time directed by the court . . ., the
parties shall file and serve witness lists” that include “the name of each witness . . . .” Under
MCR 2.401(I)(2), “The court may order that any witness not listed . . . will be prohibited from
testifying at trial except upon good cause shown.”

        Neither Shadow Investigations nor any of its agents were listed on defendant’s first
witness list, filed on June 1, 2012 in accordance with the trial court scheduling order. According
to defense counsel, he did not retain Shadow Investigations until October 2012. The firm was
listed on defendant’s final witness list, provided to plaintiff at a pretrial conference in February
2013, at which time defense counsel provided the subject video to plaintiff’s counsel.6 Trial did
not occur until August 2013.




6
  The videotape taken by Shadow Investigations contained recordings taken on three different
dates. It was discovered at trial that defense counsel had only provided two of the three
recordings and he stated that this was an unintentional oversight. The trial court ruled that the
first two recordings could be shown to the jury but allowed plaintiff and her counsel to view the



                                                -6-
        Having known that he might present evidence from Shadow Investigations as early as
October 2012, defendant should have apprised plaintiff prior to February 2013 and, had trial
occurred in February 2013 as originally scheduled, plaintiff would have had a strong argument
that the recordings should not have been admitted given the late notice and risk of prejudice.
However, those concerns are substantially, if not completely, ameliorated by the fact that trial
was adjourned and plaintiff’s counsel had six months to seek discovery concerning the video
and, if needed, to reconsider his trial strategy in its light. Moreover, the video was not
significantly inconsistent with plaintiff’s general assertions before and during trial. The video
evidence depicted plaintiff working at a beauty salon, grocery shopping, and throwing a small
area rug over the railing of her deck. Plaintiff never alleged that she was incapable of these
activities, only that she was forced to cut back her work hours and suffered pain while engaging
in some physical activities. Indeed, she pointed out moments in the video where she had
modified her activity due to pain and limitations.

        Under these circumstances, we find no abuse of discretion in the trial court’s admission
of the video evidence.

       Affirmed. No costs to either party. MCR 7.219(A).



                                                           /s/ Pat M. Donofrio
                                                           /s/ Karen Fort Hood
                                                           /s/ Douglas B. Shapiro




third recording prior to ruling as to its admissibility. After watching the third recording,
plaintiff’s counsel waived any particular objection to the third recording.



                                               -7-